If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


GREGORY COOSARD and THERESIA                                         FOR PUBLICATION
COOSARD,                                                             August 18, 2022

                Plaintiffs-Appellants,

v                                                                    No. 357950
                                                                     Montcalm Circuit Court
STEVE TARRANT,                                                       LC No. 2020-027044-CZ

                Defendant-Appellee.


Before: SWARTZLE, P.J., and RONAYNE KRAUSE and GARRETT, JJ.

SWARTZLE, P.J. (concurring in the judgment).

         I concur in the judgment, and I would affirm solely on the grounds relied upon by the trial
court.



                                                              /s/ Brock A. Swartzle




                                                 -1-